DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to Claim 1, the closest prior art is considered to be EP 2565478 to Valtwies (“Valtwies”) which discloses: a coupling assembly for fixedly connecting a rotational member to an end section of a hollow shaft (W), the hollow shaft having a rotational axis, and the end section having an inner shaft diameter and an outer shaft diameter, the coupling assembly comprising:
a shrink ring (6),
a coupling element (1),
a plurality of first bolts (7), and 
a plurality of second bolts (13); 
wherein the shrink ring comprises:
shrink ring conical surface (6a), and
a plurality of through-going first bores arranged circumferentially and adapted to receive the first bolts (7), the first bores extending from the shrink ring end surface;

a first coupling element surface facing away from the rotational member when the coupling assembly is in use,
a second coupling element surface facing towards the rotational member when the coupling assembly is in use.
However, the prior art is lacking a teaching, suggestion, or motivation to modify Valtwies such that: the shrink ring further comprises: a shrink ring end surface facing away from the rotational member when the coupling assembly is in use, and a shrink ring outer surface having an outer shrink ring diameter corresponding to the inner shaft diameter; and wherein the coupling element comprises an annular groove arranged in the first coupling element surface, the annular groove comprising: an outer groove surface with a groove diameter corresponding to the outer shaft diameter, a groove conical surface matching the shrink ring conical surface, and a bottom surface, a plurality of through-going second bores arranged circumferentially and extending between the bottom surface of the groove and the second coupling element surface, and a plurality of first threaded holes extending at positions and orientations matching the plurality of first bores of the shrink ring when the coupling assembly is in use.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
as the cited reference(s) include structure similar to that of the presently claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J WILEY whose telephone number is (571)270-7324.  The examiner can normally be reached on Mon-Fri, 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 5712705281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL J WILEY/Primary Examiner, Art Unit 3678                                                                                                                                                                                                                                                                                                                                                                                                             3/15/2021